—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered October 31, 1995, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and conspiracy in the second degree, and sentencing him to consecutive terms of 8V3 to 25 years and 62/s to 20 years, respectively, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea, after providing defendant with a full opportunity to advance his claims. The record of the plea reflects a full and complete allocution, and the momentary and innocuous conversation between the prosecutor and defendant, outside the presence of counsel, in which the prosecutor responded to a question from defendant, could not have affected the voluntariness of the plea.
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Sullivan, Wallach and Rubin, JJ.